Exhibit 10.2

RESTRICTED STOCK UNIT AWARD AGREEMENT

TRANSATLANTIC PETROLEUM CORP.

2009 LONG-TERM INCENTIVE PLAN

1. Award of Restricted Stock Units. Pursuant to the TransAtlantic Petroleum
Corp. 2009 Long-Term Incentive Plan (the “Plan”) for key employees, key
contractors, and Outside Directors of TransAtlantic Petroleum Corp., an Alberta
corporation (the “Company”) and its Subsidiaries,

 

  

 

      (the “Participant”)   

has been granted an Award under the Plan for                      Restricted
Stock Units (the “Awarded Units”) which may be converted into the number of
shares of Common Stock of the Company equal to the number of Restricted Stock
Units, subject to the terms and conditions of the Plan and this Restricted Stock
Unit Award Agreement (this “Agreement”). The Date of Grant of this Restricted
Stock Unit Award is                     , 20    . Each Awarded Unit shall be a
notional share of Common Stock, with the value of each Awarded Unit being equal
to the Fair Market Value of a share of Common Stock at any time.

2. Subject to Plan. This Agreement is subject to the terms and conditions of the
Plan, and the terms of the Plan shall control to the extent not otherwise
inconsistent with the provisions of this Agreement. To the extent the terms of
the Plan are inconsistent with the provisions of the Agreement, this Agreement
shall control. The capitalized terms used herein that are defined in the Plan
shall have the same meanings assigned to them in the Plan. This Agreement is
subject to any rules promulgated pursuant to the Plan by the Board or the
Committee and communicated to the Participant in writing.

3. Vesting. Awarded Units which have become vested pursuant to the terms of this
Section 3 are collectively referred to herein as “Vested RSUs.” All other
Awarded Units are collectively referred to herein as “Unvested RSUs.”

a. Except as specifically provided in this Agreement and subject to certain
restrictions and conditions set forth in the Plan, the Awarded Units shall be
vested as follows:

i.                              percent (    %) of the total Awarded Units shall
vest on the first anniversary of the Date of Grant and become Vested RSUs,
provided the Participant is employed by (or if the Participant is a Contractor
or an Outside Director, is providing services to) the Company or a Subsidiary on
that date.

ii.                              percent (    %) of the total Awarded Units
shall vest on the second anniversary of the Date of Grant and become Vested
RSUs, provided the Participant is employed by (or if the Participant is a
Contractor or an Outside Director, is providing services to) the Company or a
Subsidiary on that date.

iii.                              percent (    %) of the total Awarded Units
shall vest on the third anniversary of the Date of Grant and become Vested RSUs,
provided the Participant is employed by (or if the Participant is a Contractor
or an Outside Director, is providing services to) the Company or a Subsidiary on
that date.



--------------------------------------------------------------------------------

iv.                              percent (    %) of the total Awarded Units
shall vest on the fourth anniversary of the Date of Grant and become Vested
RSUs, provided the Participant is employed by (or if the Participant is a
Contractor or an Outside Director, is providing services to) the Company or a
Subsidiary on that date.

Notwithstanding the foregoing, upon the occurrence of (i) a Termination of
Service within six (6) months of a Change in Control, or (ii) a Termination of
Service due to death or Total and Permanent Disability, all Unvested RSUs shall
immediately become Vested RSUs.

b. Not later than two and a half (2  1/2) months following the close of the
calendar year in which the Awarded Units vest in accordance with Section 3.a.
above, the Company shall convert the Vested RSUs into the number of whole shares
of Common Stock equal to the number of Vested RSUs, subject to the provisions of
the Plan and this Agreement and shall issue certificates for the number of
shares of Common Stock equal to the Vested RSUs in the Participant’s name.
Notwithstanding the immediately preceding sentence, in the case of a
distribution on account of the Participant’s Termination of Service, other than
death, distribution on behalf of a “specified employee,” as defined in
Section 409A of the Code, shall not occur until the date which is earlier of
(i) six (6) months following the date of said employee’s “separation from
service” (as such term is defined in the Treasury Regulations promulgated under
Section 409A of the Code and any other guidance issued under Section 409A of the
Code); or (ii) the date of said employee’s death. From and after the date of
receipt of such shares, the Participant or the Participant’s estate, personal
representative or beneficiary, as the case may be, shall have full rights of
transfer or resale with respect to such stock subject to applicable state and
federal regulations.

c. Except as otherwise provided in Section 3.a. above, upon the Participant’s
Termination of Service for cause, the Participant shall be deemed to have
forfeited all of the Participant’s Unvested RSUs. Except as otherwise provided
in Section 3.a. above, upon the Participant’s Termination of Service for any
other reason whatsoever, the Participant shall be deemed to have forfeited all
of the Participant’s Unvested RSUs except those Unvested RSUs that would have
vested within one (1) month of the Termination of Service date. Upon forfeiture,
all of the Participant’s rights with respect to the forfeited Unvested RSUs
shall cease and terminate, without any further obligations on the part of the
Company.

4. Who May Receive Converted Vested RSUs. During the lifetime of the
Participant, the Common Stock received upon conversion of Vested RSUs may only
be received by the Participant or his or her legal representative. If the
Participant dies prior to the date his or her Vested RSUs are converted into
shares of Common Stock as described in Section 3 above, the Common Stock
relating to such converted Vested RSUs may be received by any individual who is
entitled to receive the property of the Participant pursuant to the applicable
laws of descent and distribution.

5. No Fractional Shares. Vested RSUs may be converted only with respect to full
shares, and no fractional share of stock shall be issued.

6. Rights as Shareholder. The Participant will have no rights as a shareholder
with respect to any shares covered by this Agreement until the issuance of
certificate for such shares in the Participant’s name with respect to the
Awarded Units. The Awarded Units shall be subject to the terms and conditions of
this Agreement regarding such shares. Except as otherwise provided in Section 7,
hereof, no adjustment shall be made for dividends of other rights for which
record date is prior to the registration of shares in the Participant’s name.

7. Adjustment of Number of Awarded Units and Related Matters. The number of
Awarded Units shall be subject to adjustment in accordance with Articles 11-13
of the Plan.

 

2



--------------------------------------------------------------------------------

8. Participant’s Acknowledgments. The Participant acknowledges receipt of a copy
of the Plan, which is annexed hereto, and represents that he or she is familiar
with the terms and provisions thereof, and hereby accepts this Award subject to
all the terms and provisions thereof. The Participant hereby agrees to accept as
binding, conclusive, and final all decisions or interpretations of the Board or
the Committee upon any questions arising under the Plan or this Agreement.

9. Execution of Documents. The Participant, by his or her execution of this
Agreement, hereby agrees to execute any documents requested by the Company in
connection with the conversion of the Awarded Units into shares of Common Stock
pursuant to this Agreement.

10. Representations, Etc. Each spouse individually is bound by, and such
spouse’s interest, if any, in any Awarded Units is subject to, the terms of this
Agreement. Nothing in this Agreement shall create a community property interest
where none otherwise exists.

11. Remedies. Each of the parties to this Agreement will be entitled to enforce
its rights under this Agreement specifically, to recover damages and costs
(including reasonable attorneys’ fees) cause by any breach of any provision of
this Agreement, and to exercise all other rights existing in its favor. The
parties hereto agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that any party may
in its sole discretion apply to any court of law or equity of competent
jurisdiction (without positing any bond or deposit) for specific performance
and/or other injunctive relief in order to enforce or prevent any violations of
the provisions of this Agreement.

12. Participant’s Representations. Notwithstanding any of the provisions hereof,
the Participant hereby agrees that the Company will not be obligated to issue
any shares to the Participant hereunder, if the issuance of such shares shall
constitute a violation by the Participant or the Company of any provision of any
law or regulation of any governmental authority. Any determination in this
connection by the Company shall be final, binding, and conclusive. The
obligations of the Company and the rights of the Participant are subject to all
applicable laws, rules, and regulations.

13. Investment Representation. Unless the Common Stock is issued in a
transaction registered under applicable federal, provincial, and state
securities laws, by his or her execution hereof, the Participant represents and
warrants to the Company that all Common Stock which may be purchased and or
received hereunder will be acquired by the Participant for investment purposes
for his or her own account and not with any intent for resale or distribution in
violation of federal, provincial, or state securities laws. Unless the Common
Stock is issued to him or her in a transaction registered under the applicable
federal, provincial, and state securities laws, all certificates issued with
respect to the Common Stock shall bear an appropriate restrictive investment
legend and shall be held indefinitely, unless they are subsequently registered
under the applicable federal, provincial, and state securities laws or the
Participant obtains an opinion of counsel, in form and substance satisfactory to
the Company and its counsel, that such registration is not required.

14. Law Governing. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Texas.

15. No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Participant the right to continue in the employ or
to provide services to the Company or any Subsidiary, whether as an Employee or
as a Contractor or as an Outside Director, or interfere with or restrict in any
way the right of the Company or any Subsidiary to discharge the Participant as
an Employee, Contractor, or Outside Director at any time.

 

3



--------------------------------------------------------------------------------

16. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

17. Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that are set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.

18. Entire Agreement. This Agreement together with the Plan supersede any and
all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter hereof and constitute the
sole and only agreements between the parties with respect to the said subject
matter. All prior negotiations and agreements between the parties with respect
to the subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement or promise that is not contained in this Agreement
or the Plan shall not be valid or binding or of any force or effect.

19. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

20. Parties Bound. The terms, provisions, and agreements that are contained in
this Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein.

21. Modification. No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties; provided, however, that the Company may change or modify
this Agreement without the Participant’s consent or signature as provided for in
the Plan or if the Company determines, in its sole discretion, that such change
or modification is necessary for purposes of compliance with or exemption from
the requirements of Section 409A of the Code or any regulations or other
guidance issued thereunder. Notwithstanding the preceding sentence, the Company
may amend the Plan to the extent permitted by the Plan.

22. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

23. Gender and Number. Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.

 

4



--------------------------------------------------------------------------------

24. Notice. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by the Company or by the
Participant, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:

 

  a. Notice to the Company shall be addressed and delivered as follows:

TransAtlantic Petroleum Corp.

c/o TransAtlantic Petroleum (USA) Corp.

5910 N. Central Expressway

Suite 1755

Dallas, Texas 75206

Attn:                                                              

Fax: (214) 265-4711

 

  b. Notice to the Participant shall be addressed and delivered as set forth on
the signature page.

25. Tax Requirements. The Participant is hereby advised to consult immediately
with his or her own tax advisor regarding the tax consequences of this
Agreement. The Company, or if applicable, any Subsidiary (for purposes of this
Section 25, the term “Company” shall be deemed to include any applicable
Subsidiary) may, in its sole discretion and prior to the date of conversion,
require the Participant receiving shares of Common Stock upon conversion of
Vested RSUs to pay the Company the amount of any federal, state, provincial,
local, or other taxes that the Company is required to withhold in connection
with the Participant’s income arising with respect to this Award. Such payments
shall be required to be made prior to the delivery of any certificate
representing shares of Common Stock. Such payment, if the Company, in its sole
discretion, so consents in writing, may be made (i) by the delivery of cash to
the Company in an amount that equals or exceeds the required tax withholding
obligations of the Company; (ii) by the actual delivery by the Participant to
the Company of shares of Common Stock, other than (A) Restricted Stock, or
(B) Common Stock that the Participant has acquired from the Company within six
(6) months prior thereto, which shares so delivered have an aggregate Fair
Market Value that equals or exceeds the required tax withholding payment;
(iii) by the Company’s withholding of a number of shares to be delivered upon
the conversion of Vested RSUs, which shares so withheld have an aggregate Fair
Market Value that equals (but does not exceed) the required tax withholding
payment; or (iv) any combination of (i), (ii), or (iii). The Company also may,
in its sole discretion, withhold any such taxes from any other cash remuneration
otherwise paid by the Company to the Participant.

[Signature Page to Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his or her consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

 

COMPANY:

TransAtlantic Petroleum Corp.

By:  

 

Name:  

 

Title:  

 

PARTICIPANT:

 

Signature Name:  

 

Address:  

 

 

 